 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA, ex
      rel., RANDOLPH PETERSON,
 8    individually and as relator; TRI-CITY       NO. 2:17-CV-0191-TOR
      RAILROAD COMPANY, LLC, a
 9    Washington limited liability company,
                                                  ORDER DENYING PLAINTIFFS’
10                              Plaintiffs,       MOTION FOR RECONSIDERATION

11          v.

12    PORT OF BENTON COUNTY, et al.,

13                              Defendants.
14

15         BEFORE THE COURT is Plaintiffs Randolph Peterson and Tri-City

16   Railroad Company, LLC’s Motion for Reconsideration (ECF No. 206). Defendant

17   the Port of Benton filed a Response (ECF No. 216) and Plaintiffs filed a Reply

18   (ECF No. 219). The Court – having reviewed the record, the Motion, Response

19   and Reply – is fully informed. For the reasons discussed below, the Court denies

20   Plaintiffs’ Motion for Reconsideration (ECF No. 206).




     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 1
 1                                   GOVERNING LAW

 2         “Reconsideration is appropriate if the district court (1) is presented with

 3   newly discovered evidence, (2) committed clear error or the initial decision was

 4   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch.

 5   Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); United Nat. Ins.

 6   Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). “There may

 7   also be other, highly unusual, circumstances warranting reconsideration.” School

 8   Dist. No. 1J, 5 F.3d at 1263.

 9                                      DISCUSSION

10         Plaintiffs request the Court reconsider its Order granting summary judgment

11   to Defendants on Plaintiffs’ regulatory takings claim. Plaintiffs argue:

12         The Court appears to have premised the dismissal of Plaintiffs’ regulatory
           taking claim upon the notion that Plaintiffs had abandoned this claim. (ECF
13         198, pg. 6-7). However, the record reflects that Plaintiffs did not, and have
           not, abandoned the claim. The regulatory taking claim stems from the fact
14         that the City of Richland (the “City”), through its agent Robert Wimbish,
           and in conjunction with the Port of Benton (the “Port”), designed a plan to
15         eliminate Tri-City Railroad Company, LLC (“TCRY”) as an operating
           railroad, thus, taking all economic viability of TCRY’s lease. By doing so,
16         the City has eliminated TCRY’s ability to interchange with the Union
           Pacific Railroad (“UP”), which has caused TCRY significant damages in the
17         amount of the fees it would be entitled as an operating railroad. Those
           damages have been detailed in the expert report by Erick C. West. (ECF No.
18         160-32; 160-33).

19         TCRY’s regulatory taking claim was briefed in its Response to Defendants
           Motion for Partial Summary Judgment (ECF 172, pg. 16-19), and again,
20         specifically addressed at the October 7, 2019 hearing on Defendants Motion.
           (See Exhibit A to Declaration of Nicholas D. Kovarik in Support of


     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 2
 1         Plaintiffs’ Motion for Reconsideration, pg. 28, line 7, through pg. 30, line
           18). The record reflects that TCRY has not abandoned its regulatory taking
 2         claim, and thus, Plaintiffs respectfully request that the Court reconsider its
           order granting Defendants the City of Richland and Peter Rogalsky’s Motion
 3         for Partial Summary Judgment.

 4   ECF No. 207 at 2-3. The relevant portion of the Order states:

 5         At the hearing, counsel for TCRY clarified that their claims subject to the
           City of Richland’s Motion (ECF No. 156) are limited to the City of
 6         Richland’s installation of the switch for the auxiliary track built in 2015 and
           the installation of a sign. By failing to address the Motion (ECF No. 156)
 7         concerning the interchange operations at Richland Junction (regulatory
           taking and oppressive precondemnation activity), TCRY has abandoned
 8         these claims.

 9   ECF No. 198 at 6-7.

10         In the cited to portion of Plaintiffs’ Response to the underlying motion for

11   summary judgment, Plaintiffs argued:

12         Here, the City took all economic viability of TCRY’s lease by its conduct as
           it has lost its ability to access its own leased land. The City worked with the
13         Port to develop and carry out a plan to eliminate TCRY as an operating
           railroad and deprive TCRY of all economic viability. The City’s actions
14         stem from TCRY’s unwillingness to relinquish its rights in the Richland
           Junction in order for the City to build a parkway over the junction.
15
           First, on or about January 12, 2011, the City terminated TCRY’s direct
16         access to the Horn Rapids Spur where TCRY’s customers reside. (ECF No.
           88, Ex. 15). This prevented TCRY from accessing its customers directly.
17         As a result, the only way TCRY could service its customers was as an agent
           of UP. Id. However, once TCRY began servicing customers as an agent of
18         UP, the City hired Fletcher and Sippel, Tangent Rail Services, and RGW
           Enterprises to further develop and carry out a plan to eliminate TCRY.
19                                               ***
           In furtherance of this plan, the City’s agent coerced UP to enter into an
20         agreement with the City whereby UP would terminate TCRY as an agent
           and the City would forgo a dispute with UP over the UP’s track use


     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 3
 1         agreement. On November 8, 2017, UP gave notice to TCRY that it was
           going to resume direct operations on the TCRY leased track. (ECF No. 88,
 2         Ex. 49). As of December 8, 2017, TCRY was terminated as UP’s agent. Id.
           Since December 8, 2017, TCRY has been unable to service its customers
 3         and been deprived of all economic viability of its lease and business
           enterprise. Id.
 4

 5   ECF No. 172 at 16-18 (underline in original).

 6         In sum, Plaintiffs argue: (1) “the City has eliminated TCRY’s ability to

 7   interchange with the Union Pacific Railroad (“UP”), which has caused TCRY

 8   significant damages in the amount of the fees it would be entitled as an operating

 9   railroad”, ECF No. 207 at 2; (2) “the City took all economic viability of TCRY’s

10   lease by its conduct as it has lost its ability to access its own leased land”, ECF No.

11   172 at 16; (3) “the City terminated TCRY’s direct access to the Horn Rapids Spur

12   where TCRY’s customers reside”, ECF No. 172 at 17; and (4) that, as a result of

13   Defendants’ actions, “TCRY was terminated as UP’s agent”, ECF No. 172 at 18.

14         As Defendants rightly point out in their Response to the Motion for

15   Reconsideration (ECF No. 216), Plaintiffs espoused an entirely different theory for

16   their regulatory takings claim in their Fourth Amended Complaint, which was

17   based on TCRY allegedly being “prohibited . . . from using Richland Junction for

18   its built-purpose of interchanging railcars.” ECF No. 167 at 65-66, ¶¶ 4.60-69.

19   Plaintiffs admit such. See ECF No. 219 at 3. Absent a request to amend their

20   Fourth Amended Complaint, Plaintiffs cannot simply change horses midstream and




     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 4
 1   assert an entirely new theory for their regulatory takings claim.

 2          In any event, Plaintiffs do not complain of the two categories of regulatory

 3   action that generally would be deemed per se takings: permanent physical invasion

 4   or regulations that completely deprive an owner of all economically beneficial use

 5   of his property. See Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 538 (2005).

 6   Rather, Plaintiffs essentially complain that TCRY is losing money because it can

 7   no longer service its customers using tracks owned by the City of Richland. The

 8   City is regulating its own property, not Plaintiffs’ “private property”. See Chevron

 9   U.S.A., 544 U.S. at 539. That does not constitute a regulatory taking from

10   Plaintiffs.

11          Further, none of the newly asserted complaints establish a regulatory taking

12   claim, as the complained of damages are merely lost profits for benefits incidental

13   to their lease pursuant to contractual arrangements, which are not compensable.

14   United States v. Gen. Motors Corp., 323 U.S. 373, 380 (1945) (“it has generally

15   been held that that which is taken or damaged is the group of rights which the so-

16   called owner exercises in his dominion of the physical thing, and that damage to

17   those rights of ownership does not include losses to his business or other

18   consequential damage”); State v. McDonald, 98 Wash. 2d 521, 531 (1983) (“just

19   compensation is the difference between the fair market value of the property before

20   the acquisition and the fair market value of the remainder after acquisition. A




     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 5
 1   necessary corollary of this principle is that the owner may not recover as

 2   compensation lost profits from a business which prior to the acquisition had been

 3   conducted on the land.”).

 4         Notably, Plaintiffs did not address the deficiency raised by Defendants in

 5   their motion for summary judgment:

 6         The basic point of takings law is to obtain just compensation for deprivation
           of a property interest, defined as the difference in fair market value of the
 7         property before and after the acquisition, not recovery of lost profits or other
           consequential damages. State v. McDonald, 98 Wn.2d 521, 531, 656 P.2d
 8         1043 (1983). But TCRY claims no such damages. It has stated that the fair
           market value of the property subject to physical and regulatory takings is
 9         $44,592,865—the full amount of TCRY’s damages as calculated by its
           expert, Erick West. SOF 94, 97-99. West’s calculations are entirely in the
10         form of “lost marginal income” and “expenses.” Id. West does not opine on
           the lost value of any real property. See United States v. Gen. Motors Corp.,
11         323 U.S. 373, 378–79 (1945) (lost profits and other consequential losses are
           excluded because a takings claim is focused on property and not “collateral
12         interests which may be incident to . . . ownership” and “does not include
           future loss of profits….”).
13

14   ECF No. 156 at 16-17. Neither did Plaintiffs address this issue on their Motion for

15   Reconsideration. Defendants raised the issue anew in their Response to the Motion

16   for Reconsideration. ECF No. 216 at 4-6. However, Plaintiffs again failed to

17   address the issue in their feeble Reply. See ECF No. 219.

18         “Rule 56(c) mandates the entry of summary judgment, after adequate time

19   for discovery and upon motion, against a party who fails to make a showing

20   sufficient to establish the existence of an element essential to that party’s case, and




     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 6
 1   on which that party will bear the burden of proof at trial.” Celotex Corp. v.

 2   Catrett, 477 U.S. 317, 322 (1986). Plaintiffs have failed to establish the elements

 3   essential to their regulatory taking claim.

 4   ACCORDINGLY, IT IS HEREBY ORDERED:

 5         Plaintiffs Randolph Peterson and Tri-City Railroad Company, LLC’s

 6   Motion for Reconsideration (ECF No. 206) is DENIED.

 7         The District Court Executive is directed to enter this Order and furnish

 8   copies to the parties.

 9         DATED November 20, 2019.

10

11                                   THOMAS O. RICE
                              Chief United States District Judge
12

13

14

15

16

17

18

19

20




     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 7
